Citation Nr: 0414357	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an effective date earlier than November 
19, 1999, for the award for a 50 percent rating for PTSD.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2000 and August 2002 
rating decisions by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.  

With respect to the claims for an increased rating, an 
earlier effective date and a TDIU, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims. 

With regard to the veteran's claims for service connection, 
the veteran essentially contends that he developed hearing 
loss disability and tinnitus from noise exposure coincident 
to his combat service.  Service personnel records note that 
the veteran received multiple awards and decorations, 
including the Purple Heart and the Combat Infantry Badge.  
The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining if his ear disabilities are etiologically related 
to his military service.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 
2002).

With regard to the veteran's claim for an increased rating 
for PTSD, the veteran indicated in January 2004 that he 
continues to receive treatment from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee.  While records from the 
Mountain Home VAMC dated through April 2003 are of record, 
there is no indication that the RO requested copies of the 
veteran's most recent treatment records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Furthermore, the record reflects that the 
veteran was most recently afforded a VA compensation and 
pension examination in December 1999.  Therefore, after 
obtaining and associating with the record all outstanding 
pertinent medical records from the aforementioned VA medical 
facility, the RO should schedule the veteran for a VA 
examination.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran, including 
relevant treatment records from the 
Mountain Home, Tennessee VA Medical 
Center.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence. 

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any hearing 
loss disability and tinnitus.  The claims 
files must be made available to and 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:

a.  Is it as least as likely as not that 
any currently diagnosed hearing loss 
disability is related to the veteran's 
military service?  

b.  Is it as least as likely as not that 
any currently diagnosed tinnitus is 
related to the veteran's military 
service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected PTSD.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
files, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable. 

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  In evaluating the 
veteran's service-connected PTSD, the RO 
should consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




